DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, the examiner respectfully notes that when compared to the instant application, the priority documents disclose only six of the nine figures, and ten claims less than the instant application. 
While a certified English translation of the foreign application is not required at this point, Applicant is asked to confirm the accuracy of the certified copies of papers filed on November 16, 2019.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they must show every feature of the invention specified in the claims.  Therefore, the:
 “frame is provided with a rotation driving member; the air deflector has a first end connected to the rotation driving member through a first rotating shaft; and the first attraction member is arranged to a second end of the air deflector away from the first end”1 and
“a third attraction member is disposed to the first end; the frame is provided with a fourth attraction member in a corresponding position; and the fourth attraction member is configured to attract the third attraction member when the air deflector is closed”2

The drawings disclose two embodiments: a first embodiment (figs 1 – 3, 7 – 9: one pair of attraction members) and a second embodiment (figs 4 – 6: two pairs of attraction members).  The disclosure of the first embodiment is unclear, as figures 2 and 3 do not correlate with the specification:
first embodiment figures 1 – 3, 7 – 9 (one pair of attraction members)
air deflector has a first end connected to the rotation driving member 230 through the first rotating shaft  [0028]
first  (110) and second (210) attraction members on a second end, away from the first end [0029]
Respectfully, figures 1 – 3 disclose that the first and second attraction members are disposed on the first end, not the second end.

    PNG
    media_image1.png
    401
    1331
    media_image1.png
    Greyscale

The drawings are objected to under 37 CFR 1.83(a) because they fail to show: 
“the air deflector 100 has a first end connected to the rotation driving member” (fig 9) [0028], and
 “the first attraction member disposed on a second end of the air deflector” (figs 2, 3) [0029]
as described in the specification.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP §608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to, for the following:
The limitation “wherein the blowing device is configured as an air conditioner” is objected, as a “blowing device” impels air, and does not “condition” the air.  For purposes of examination, the limitation has been under stood as if to disclose “wherein the blowing device is configured as a component of an air conditioner”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. §112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. §112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. §112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. §112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. §112(f), except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. §112(f), except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification 
In re Claims 1, 2, 4, 9 – 13, and 20 the element “attraction member” has been recited without the structure in support thereof.  Specification paragraphs [0031 – 0036] describe that the “attraction member” can be:
a metal patch and a permanent (ferro)magnet;
a vacuum; or
an iron core and a solenoid (electromagnet);
Accordingly, Claims 1, 2, 4, 9 – 13, and 20 shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In re Claims 2 and 14, the element “rotation driving member” has been recited without the structure in support thereof.  Specification paragraphs [0028 – 0030 and 0036] describe that the “rotation driving member” can be 
a motor or 
another drive part.  
Accordingly, Claim 2 and 14 shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 10 – 14 and 16 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Ohba (US 5,433,660).
In re Claim 1, Ohba discloses a vent assembly (figs 3, 4: (24’)) for a blowing device, comprising: 
a frame (annotated, below) having an air outlet (col 5, lns 1 – 3) therein; and 

    PNG
    media_image2.png
    317
    411
    media_image2.png
    Greyscale

an air deflector (10’) pivotally provided in the air outlet (col 4, lns 53 – 56) and configured to open or close the air outlet, wherein: 
the air deflector (10’) is provided with a first attraction member (col 6, lns 1 – 7); 
“hold the… air supply damper 10' at their closed positions by magnetic attraction in a state shown in FIG. 4”; first attraction member understood to be the distal end of air deflector (10’)
the frame is provided with a second attraction member (“electromagnet” Fig 4 (13)) in a corresponding position; and 
the second attraction member (13) is configured to attract the first attraction member when the air deflector is closed (col 5, ln 63 – col 6, ln 7 ), such that the air deflector is arranged in a plane of the air outlet (col 4, lns 1 – 14, 27 – 34, 44 – col 5, ln 7, 10 – col 6, ln 7). 
In re Claim 2, Ohba discloses wherein the frame is provided with a rotation driving member (11); the air deflector (10’) has a first end connected to the rotation driving member (at link (16)) through a first rotating shaft ((14), rotating about pin (31)); and the first attraction member (at distal end of (10’)) is arranged to a second end of the air deflector away from the first end (annotated, below).

    PNG
    media_image3.png
    533
    587
    media_image3.png
    Greyscale

In re Claim 4, Ohba discloses wherein the first attraction member and the second attraction member are configured to attract each other by a magnetic force (col 6, lns 1 – 7).
In re Claim 10, Ohba discloses wherein the first attraction member is arranged to an inner side (at the second end) of the air deflector (10’). 

    PNG
    media_image4.png
    343
    666
    media_image4.png
    Greyscale

In re Claim 11, Ohba discloses wherein the second attraction (13) member is arranged to an inner side of the frame (annotated fig 3, above). 
In re Claim 12, Ohba discloses wherein:  
the first attraction member is arranged to an inner side of the air deflector (10’); and 
The second attraction member (13) is arranged to an inner side of the frame (annotated fig 3, above).
In re Claim 13, Ohba discloses an air conditioner (col 1, lns 7 – 14), comprising a vent assembly (figs 3, 4: (24’)) for a blowing device (figs 2 – 4: (17’)) , wherein the vent assembly comprises:
a frame (annotated, below) having an air outlet (col 5, lns 1 – 3) therein; and 
an air deflector (10’) pivotally provided in the air outlet (col 4, lns 53 – 56) and configured to open or close the air outlet,

    PNG
    media_image2.png
    317
    411
    media_image2.png
    Greyscale

the air deflector (10’) is provided with a first attraction member (col 6, lns 1 – 7); 
“hold the… air supply damper 10' at their closed positions by magnetic attraction in a state shown in FIG. 4”; 
first attraction member understood to be the distal end of air deflector (10’);
the frame is provided with a second attraction member (“electromagnet” Fig 4 (13)) in a corresponding position; and 
The second attraction member (13) is configured to attract the first attraction member when the air deflector is closed (col 5, ln 63 – col 6, ln 7), such that the air deflector is arranged in a plane of the air outlet (col 4, lns 1 – 14, 27 – 34, 44 – col 5, ln 7, 10 – col 6, ln 7). 
In re Claim 14, (see above In re Claim 2) Ohba discloses wherein the frame is provided with a rotation driving member (11); the air deflector (10’) has a first end connected to the rotation driving member (at link (16)) through a first rotating shaft ((14), rotating about pin (31)); and the first attraction member (at distal end of (10’)) is arranged to a second end of the air deflector away from the first end (annotated, below).

    PNG
    media_image3.png
    533
    587
    media_image3.png
    Greyscale

In re Claim 16, (see above In re Claim 4) Ohba discloses wherein the first attraction member and the second attraction member are configured to attract each other by a magnetic force (col 6, lns 1 – 7).

Claims 1, 2, 4 – 6, 10 – 14 and 16 – 18 are rejected under 35 U.S.C. §102(a) (1) as being anticipated by Stark (DE 29513601).
In re Claim 1, Stark discloses a vent assembly (figs 1 – 3) for a blowing device, comprising: 
a frame (1) having an air outlet therein; and 
an air deflector (4) pivotally provided in the air outlet and configured to open or close the air outlet, wherein: 
the air deflector is provided with a first attraction member (6) [0023];
the frame is provided with a second attraction member (fig 1: (7)) in a corresponding position; and 
the second attraction member is configured to attract the first attraction member when the air deflector is closed [0011, 0023], such that the air deflector is arranged in a plane of the air outlet. 
In re Claim 2, Stark discloses wherein: 
the frame (1) is provided with a rotation driving member (figs 2, 3: (9)) [0025 – 0026]; 
the air deflector (4) has a first end at connected to the rotation driving member (9) through a first rotating shaft (3) and 
the first attraction member is arranged to a second end of the air deflector away from the first end.
“The magnet 7, whose attachment to the frame 1 of the pressure relief valve is not shown here, can be moved perpendicularly to the pivot axis of the lamellar blade 4 on a rod 8 and fixed in any position”. [0023]
“As a result, the lever arm between the pivot axis and the magnet 7 can be changed, so that an opening of the pressure relief flap can be set at different pressure differences between the pressures in front of and behind the lamella leaf” [0023].
In re Claim 4, Stark discloses wherein the first attraction member (6) and the second attraction member (7) are configured to attract each other by a magnetic force [0011, 0023].
In re Claim 5, Stark discloses wherein one of the first attraction member (6) or the second attraction member is configured as a metal patch; and another one of the first attraction member or the second attraction member (7) is configured as a permanent magnet [0011 - 0013].
“A holding plate 6 … is held by a magnet 7” [0023]
Since magnets only attract ferromagnetic metals, holding plate 6 is understood to be a metal patch.
“In a preferred embodiment of the invention, the holding element is designed as a magnet, with both permanent magnets and electromagnets being able to be used.  When using electromagnets as holding elements, the opening pressure can be easily adjusted by changing the supply voltage of the magnets.  If permanent magnets are used as holding elements, the opening pressure can be adjusted by different numbers of magnets or by different strengths of the magnets”. [0013]
In re Claim 6, Stark discloses wherein the first attraction member and the second attraction member are both configured as permanent magnets [0013]. 
In re Claim 10, Stark discloses wherein the first attraction member (6) is arranged to an inner side of the air deflector (4). 
In re Claim 11, Stark discloses wherein the second attraction member (7) is arranged to an inner side of the frame (1) [0023]. 
In re Claim 12, Stark discloses wherein the first attraction member (6) is arranged to an inner side of the air deflector (4); and the second attraction member (7) is arranged to an inner side of the frame (1).
In re Claim 13, Stark discloses an air conditioner [0005, 0023], comprising a vent assembly for a blowing device (discharge from air duct of the air condition system [0023]), wherein the vent assembly (figs 1 – 3) for a blowing device, comprises: 
a frame (1) having an air outlet therein; and 
an air deflector (4) pivotally provided in the air outlet and configured to open or close the air outlet, wherein: 
the air deflector is provided with a first attraction member (6) [0023];
the frame is provided with a second attraction member (fig 1: (7)) in a corresponding position; and 
the second attraction member is configured to attract the first attraction member when the air deflector is closed [0011, 0023], such that the air deflector is arranged in a plane of the air outlet. 
In re Claim 14, Stark discloses wherein: 
the frame (1) is provided with a rotation driving member (figs 2, 3: (9)) [0025 – 0026]; 
the air deflector (4) has a first end at connected to the rotation driving member (9) through a first rotating shaft (3); and 
the first attraction member is arranged to a second end of the air deflector away from the first end.
“The magnet 7, whose attachment to the frame 1 of the pressure relief valve is not shown here, can be moved perpendicularly to the pivot axis of the lamellar blade 4 on a rod 8 and fixed in any position”. [0023]
“As a result, the lever arm between the pivot axis and the magnet 7 can be changed, so that an opening of the pressure relief flap can be set at different pressure differences between the pressures in front of and behind the lamella leaf” [0023].
In re Claim 16, Stark discloses wherein the first attraction member (6) and the second attraction member (7) are configured to attract each other by a magnetic force [0011, 0023].
In re Claim 17, Stark discloses wherein one of the first attraction member (6) or the second attraction member is configured as a metal patch; and another one of the first attraction member or the second attraction member (7) is configured as a permanent magnet [0011 - 0013].
“In a preferred embodiment of the invention, the holding element is designed as a magnet, with both permanent magnets and electromagnets being able to be used.  When using electromagnets as holding elements, the opening pressure can be easily adjusted by changing the supply voltage of the magnets.  If permanent magnets are used as holding elements, the opening pressure can be adjusted by different numbers of magnets or by different strengths of the magnets”.
In re Claim 18, Stark discloses wherein the first attraction member and the second attraction member are both configured as permanent magnets [0013].

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
Claims 3 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Stark (DE 5,433,660) in view of Mori et al (US 6,196,018).
In re Claims 3 and 15, the system of Stark has been discussed (see above, In re Claims 2 and 14), wherein the first end is connected to the frame through a first rotating shaft, but is silent as to whether the second end is connected to the frame through a second rotating shaft.  
Please note that the “a second rotating shaft” is “rotating” because it is connected – albeit indirectly – to the “a first rotating shaft” which is driven by a rotation driving member. 
However, a vent assembly comprising a deflector second end connected to a frame through a second rotating shaft is a known technique in the mechanical arts; provided as evidence is Mori et al.
Mori et al teaches a vent assembly (fig 2) for an air conditioner (Abstract), comprising:
a frame (25L, 25R) with a rotation driving member (50)
an air deflector (30) pivotally provided in an air outlet (23)
the air deflector has a first (left) end connected to the rotation driving member (50) through a first rotating shaft; and 
a second (right) end connected to the frame through a second rotating shaft.

    PNG
    media_image5.png
    485
    681
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stark, as taught by Mori et al, such that the second end is connected to the frame through a second rotating shaft, for the benefit of improving the structural integrity of the deflector.

Claims 7, 8 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Stark (DE 5,433,660), in view of Fleischmann et al (US 4,378,785).
In re Claims 7 and 19, the system of Stark has been discussed (see above, In re Claims 4 and 16), wherein Stark discloses the first and second attraction members are configured to attract each other by a magnetic force,  However, Stark lacks wherein
the first attraction member is configured as an iron core; 
the second attraction member is configured as a solenoid; and 
the solenoid is energized at least when the air deflector is closed.
Fleischmann et al teaches an air conditioning system (fig 2B: blowing device (188)) comprising a duct (176) mounted air deflector (190), the vent comprises:
a first attraction member is configured as an iron core (196); 
a second attraction member is configured as a solenoid (197); and 
the solenoid is energized (via switch (194)) at least when the air deflector is closed (“to a vertical position to obstruct airflow) (col 5, lns 62 – 67).

    PNG
    media_image6.png
    549
    649
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stark, as taught by Fleischmann et al, such that:
the first attraction member is configured as an iron core; 
the second attraction member is configured as a solenoid; and 
the solenoid is energized at least when the air deflector is closed
for the benefit of providing system control via a switch closing due to a predetermined sensed condition, for improved hands-free system operation.
In re Claim 8, the proposed system has been discussed, wherein Fleischmann et al teaches a blowing device (166) is configured as an air conditioner; the solenoid (197) is connected with a control circuit (via switch (194) in line (195)) of the air conditioner; and the control circuit .

Claims 9 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Stark (DE 5,433,660) in view of Cho (KR 100723942).
In re Claims 9 and 20, the system of Stark has been discussed (see above, In re Claims 2 and 14), wherein Stark discloses a third attraction member is disposed to the first end; the frame is provided with a fourth attraction member in a corresponding position; and the fourth attraction member is configured to attract the third attraction member [0015]. 
“The frame … can preferably have at least one further holding element, which fixes the lamella leaf in the open position when the pressure relief flap is in the open state.”
Accordingly, Stark lacks wherein the fourth attraction member is configured to attract the third attraction member when the air deflector is closed. 
Cho teaches a vent assembly (figs 4a, 4b) for a blowing device, comprising: 
a frame (perimeter of (19)) having an air outlet (19) therein; and 
an air deflector (fig 3: (17)) pivotally provided in the air outlet and configured to open (fig 4b) or close (figs 3, 4a) the air outlet, wherein: 
the air deflector is provided with a first attraction member (120); 
the frame is provided with a second attraction member (110) in a corresponding position; and 
the second attraction member (110) is configured to attract the first attraction member (120) when the air deflector is closed (Adobe file pg 3/15, lns 36 – 38,  pg. 4/15, lns 11 – 14), such that the air deflector is arranged in a plane of the air outlet;
the first and second attraction members positioned along an upper side of the air deflector (17) Adobe file pg 3/15, lns 80 - 94) 

    PNG
    media_image7.png
    469
    1206
    media_image7.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stark as taught by Cho, such that a third attraction member is disposed to a first end; the frame is provided with a fourth attraction member in a corresponding position; and the fourth attraction member is configured to attract the third attraction member when the air deflector is closed, for the benefit of providing a closing force at least at both ends of the deflector, to distribute a magnetic closing force across the width of the air deflector, to minimize a gap that may form due to a change in motor torque due to long-term use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
An example of such pertinent prior art includes Shreve (US 4,277,019), who discloses a vent assembly (fig 13) for a blowing device, comprising: 
a frame (68) having an air outlet therein; and 

    PNG
    media_image8.png
    354
    308
    media_image8.png
    Greyscale

an air deflector (70) pivotally provided in the air outlet and configured to open or close the air outlet, wherein: 
the air deflector is provided with a first attraction member (“magnetic latch M”); 
“In the closed position, magnetic latch M will maintain the damper in a position to block air flow from the register, in the manner previously described3.” (col 8, lns 7 – 20)
the frame is provided with a second attraction member (“simple metallic latching plate”) in a corresponding position; and 
“FIG. 7 illustrates a modified form of the invention which incorporates electromagnetic latches for the respective dampers. In this embodiment, electromagnets M1, M2 . . . Mn are incorporated into the duct in place of the solenoid 8. The magnet is positioned adjacent the edge of the damper 4, and, when energized, maintains the damper in a closed position by means of magnetic forces.  If the damper comprises plastic, or some other non -magnetic material, a simple metallic latching plate will be provided on the damper to cooperate with the electromagnet.
the second attraction member is configured to attract the first attraction member when the air deflector is closed (col 4, ln 60 - col 5, ln 25), such that the air deflector is arranged in a plane of the air outlet. 

 An example of such pertinent prior art includes Kim (KR 20090070002), who discloses: a vent assembly (Abstract) for a blowing device (figs 2, 3: (100)), comprising: 
a frame (perimeter of (120)) having an air outlet (120) therein; and 
an air deflector (110) pivotally provided in the air outlet and configured to open (fig 2) or close (fig 3) the air outlet, wherein: 
the air deflector is provided with a first attraction member (130a, 130b); 
the frame is provided with a second attraction member (140a, 140b) in a corresponding position; and 
the second attraction member (140a, 140b) is configured to attract the first attraction member (130a, 130b) when the air deflector is closed (Adobe file pg. 3/10, lns 22 – 27), such that the air deflector (fig 3: (110)) is arranged in a plane of the air outlet (120). 

    PNG
    media_image9.png
    299
    864
    media_image9.png
    Greyscale

the frame (perimeter of (120)) is provided with a rotation driving member (Adobe file pg. 3/10, ln 6); 
the air deflector (110) has a first end connected to the rotation driving member through a first rotating shaft (112) (Adobe file pg. 3/10, ln 5); and 
the first attraction member (130a, 130b) is arranged to a second end of the air deflector away from the first end.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – Th; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762


/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 2, 9, 14, and 20.
        2 Claims 9 and 20.
        3 Previously described in figure 7, e.g.